Citation Nr: 1125938	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-08 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right foot disability.

2.  Entitlement to service connection for loss of all teeth, claimed as due to blood poisoning.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for diabetic neuropathy (claimed as damage to feet and legs).



REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Roanoke, Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied the Veteran's request to reopen a previously denied claim for service connection for right foot disability.  The RO denied service connection for loss of all teeth and for diabetes mellitus, and denied entitlement to compensation under 38 U.S.C. § 1151 for diabetic neuropathy.

In June 2011, the Veteran had a videoconference hearing before the undersigned Acting Veterans Law Judge.  At the hearing, the Veteran indicated that he wished to withdraw his claim for compensation under 38 U.S.C. § 1151 for diabetic neuropathy.

The Board herein grants reopening of a claim for service connection for right foot disability.  The issue of the reopened service connection claim, on its merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not file a notice of disagreement with an August 1988 rating decision denying service connection for right foot disability.

2.  Evidence received since the August 1988 rating decision includes additional service treatment records regarding a right foot injury during service.

3.  Teeth extracted during the Veteran's service are replaceable by dentures.

4.  The Veteran did not suffer inservice dental trauma; he was not a prisoner of war; he does not have a service-connected disorder that aggravates a dental disorder; he does not have service-connected disabilities that are rated at 100 percent by schedular evaluation; he has not been found to be entitled to a 100 percent rate by reason of individual unemployability; he does not participate in a VA vocational rehabilitation program; and he does not have a dental disorder that is complicating another disorder for which he currently receives VA treatment.

5.  Diabetes mellitus diagnosed many years after service is not shown to have been attributable to service.

6.  In June 2011, prior to promulgation of a decision in the appeal for compensation under 38 U.S.C. § 1151 for diabetic neuropathy (claimed as damage to feet and legs), the Veteran communicated that he wished to withdraw the appeal with respect to that claim.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1988 rating decision is new and material to a claim for service connection for right foot disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The Veteran is not entitled to service-connected compensation for any dental disorder.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, Diagnostic Codes 9900-9916, 17.161 (2010).

3.  The Veteran is not eligible to receive VA dental treatment.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2010).

4.  The Veteran's diabetes mellitus was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  The statement at the June 2011 hearing meets the criteria for withdrawal by the appellant of a substantive appeal for compensation under 38 U.S.C. § 1151 for diabetic neuropathy (claimed as damage to feet and legs).  38 U.S.C.A. § 7105 (West  2002); 38 C.F.R. §§ 20.202, 20.204(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

The Board is granting herein the request to reopen a claim for service connection for right foot disability.  The claim for compensation under 38 U.S.C. § 1151 for diabetic neuropathy has been withdrawn and dismissed.  Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating those claims.

The notice requirements of the VCAA require VA to notify the appellant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) has stated that the VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA preadjudicatory notice in a January 2008 letter.  In that letter, the RO advised the Veteran what information and evidence was needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The RO also advised the Veteran as to how VA determines disability ratings and effective dates.  The case was last adjudicated in December 2009.

With respect to the claims that the Board presently is deciding, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service treatment records, post-service treatment records, a VA examination report, and a transcript of the June 2011 hearing.

The Board acknowledges that the Veteran has not had a VA medical examination that addressed his claim for service connection for diabetes mellitus.  Under certain circumstances, VA's duties to assist a claimant in substantiating a claim include providing a medical examination or obtaining a medical opinion.  A medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent evidence to decide the claim, but contains evidence of a current disability, establishes that the veteran suffered an event, injury, or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran currently has diabetes.  There is no evidence that the Veteran had diabetes during service.  The Veteran's claims of a connection between an unhealthy diet during service and post-service diabetes are too speculative to establish that there were disease-producing events during his service that may be associated with the post-service diabetes.  Therefore, VA is not required to provide an examination with regard to the diabetes claim.

The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such error is harmless and does not prohibit consideration of the claim.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Right Foot

In an August 1988 rating decision, the RO denied service connection for right foot injury.  A rating decision becomes final when a claimant does not file a notice of 

disagreement (NOD) within one year after a decision is issued.  38 U.S.C.A. § 7105.  The Veteran did not file an NOD with the August 1988 rating decision.  Therefore, that decision became final.

A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  The Court has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In October 1996, the Veteran raised the issue of service connection for right foot disability, described as fracture.  In a November 1996 letter, the RO informed the Veteran that it was necessary to submit new and material evidence to reopen a previously denied claim.  No further action on the issue was taken at that time.

In November 2007, the Veteran again requested service connection for right foot disability, described as fracture.  In the October 2008 rating decision, the RO found that new and material evidence had not been received, and denied reopening of the previously denied claim.

Under the applicable regulation, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the was disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 (1996).  The only final disallowance of the Veteran's right foot disability service connection claim was the August 1988 rating decision.  The Board will consider whether new and material evidence has been submitted since that decision.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The evidence that was in the claims file in August 1988 includes the Veteran's claim, some service treatment records, and the report of a VA examination.  The service treatment records that were in the file then show that the Veteran received outpatient treatment in January 1965, after a vehicle tailgate dropped onto the dorsum of his right foot.  The treating clinician's impression was a question of a fracture of the first metatarsal.  On follow-up a few days later, the Veteran reported ongoing problems with the foot.  A clinician stated that the x-rays were apparently negative.  In April 1965, the Veteran sought treatment for pain in the metatarsals of the right foot after a long road march.  After additional visits for those symptoms, a clinician reported a plan to get repeat x-rays.  The assembled treatment records did not include the x-ray reports.  On orthopedic consultation in May 1965, the orthopedist stated that the earlier x-rays raised a possibility of a fracture in the cuneiform area.  The later x-rays revealed no old fracture.  The orthopedist expressed the opinion that there was a post-traumatic area of irritation which might be due to a yet unseen fracture or even arthritis.

The evidence that has been added to the claims file since August 1988 includes post-service medical records, the Veteran's testimony at the June 2011 hearing, and additional service treatment records.  An envelope of active duty and reserve duty service treatment records in the claims file does not have a date stamp to indicate when it was received.  The records in the envelope, however, include reserve duty medical records from the 1990s.  Therefore, the Board concludes that the envelope of records was added to the claims file after August 1988.

The additional envelope of records contains some originals of records from the 1960s, and contains records that were not among the records considered in 1988.  The additional records include reports from x-rays of the right foot or both feet taken on January 14, 1965, May 11, 1965, and May 28, 1965.  On the May 28, 1965 report, a clinician noted metatarsus abductus in both feet, more marked in the right foot.  The clinician noted that the right foot had a narrowed joint space between the first metatarsal and the first cuneiform.  The clinician stated that the narrowing of the space might be post-traumatic, but more likely was congenital.

The report of right foot x-rays taken in May 2011 notes degenerative changes in the midfoot.  In the June 2011 hearing, the Veteran reported having problems with his right foot after service, including presently.

The x-ray reports added to the file after 1988 are relevant to the issue of the type and extent of injury of the right foot during service.  The recent x-rays show a current disorder, arthritis, in the right foot.  The newly available evidence is sufficiently relevant to raise a reasonable possibility of substantiating the service connection claim.  There is evidence, then, that is both new and material to the claim.  The Board therefore grants reopening of the claim.

The Board finds that additional evidence regarding the reopened claim should be developed, as explained in the remand section, below.

Loss of Teeth

The Veteran is seeking service connection for the loss of all of his teeth.  He reports that during service all of his teeth were pulled, and he was issued dentures.  He recalls that at the time he was told that the teeth had to be extracted because of blood poisoning.  He has indicated that he is seeking VA provision of dental care and replacement dentures.

The Veteran's service treatment records show that in March 1963 the Veteran had periodontitis and several missing teeth.  The remainder of his teeth were extracted.  He was fitted with dentures.  The report of a post-service, August 1988, VA medical examination reflects that the Veteran wore dentures.

VA provides disability compensation and dental treatment for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only, and not compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  The types of dental disorders that may be compensable include irreplaceable missing teeth, and disease or damage to the jaw.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Loss of teeth is compensable only when bone loss is through trauma or disease such as osteomyelitis, and not due to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling for VA benefits purposes.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note.

In this case, the Veteran has missing teeth; but his missing teeth are not irreplaceable.  During service, all of his missing and extracted teeth were replaced by full dentures.  After service, he continued to wear dentures to replace his extracted teeth.  The regulations at 38 C.F.R. § 4.150, Diagnostic Code 9913 indicate that periodontal disease, which was noted in the Veteran's service dental records, is not a compensable condition.  More than two years after the extraction of the teeth, in November 1965, the Veteran received medical treatment for trauma to the left side of the face and jaw in a fight.  The left mandible and maxilla appeared normal on x-rays.  At that time, and in the remainder of his service, he did not sustain any jaw damage or bone loss, nor any impairment affecting the use of dentures to replace his extracted teeth.  As the Veteran does not have any of the conditions listed as compensable dental and oral conditions under 38 C.F.R. § 4.150, he is not eligible for compensation for any dental disorder.

VA regulations provide classes of eligibility for VA dental treatment, defining the circumstances under which treatment may be authorized.  These are designated Classes I, II, II(a), II(b), II(c), IIR, III, IV, V, and VI.  38 C.F.R. § 17.161.  The Veteran is not eligible for VA dental treatment under any of the classes of eligibility.  

Specifically, the Veteran does not have a service connected compensable dental disorder, as is required for Class I eligibility.  38 C.F.R. § 17.161(a).  Because he was discharged from service prior to September 30, 1981, he does not qualify for Class II eligibility.  38 C.F.R. § 17.161(b).  There is no claim or other evidence that his loss of teeth resulted from combat wounds or trauma during service, so he does not qualify for Class II(a) eligibility.  38 C.F.R. § 17.161(c).  The Veteran was not a prisoner of war, so he is not eligible for dental treatment under Classes II(b) or II(c).  38 C.F.R. § 17.161(d), (e).

Class IIR provides retroactive eligibility for dental treatment under certain circumstances for veterans who previously applied for and received VA dental treatment, but were denied replacement of missing teeth that were lost during service.  The Veteran has not reported having received VA dental treatment.  In any case, one of the conditions of treatment under Class IIR is that the claimant apply for treatment within one year of April 5, 1983.  As the Veteran filed his current claim for VA dental benefits in 2007, he is not eligible for dental treatment under Class IIR.  38 C.F.R. § 17.161(f).

The Veteran reports that he was told during service that the extraction of his teeth was due to blood poisoning.  His service treatment records, however, do not contain any finding of blood poisoning.  When he received dental treatment in March 1963, he was found to have periodontitis, and his teeth were extracted.  By the preponderance of the evidence, the need for the extraction of the Veteran's teeth was not aggravated by any other service-connected condition.  Therefore, the Veteran is not eligible for dental treatment under Class III.  38 C.F.R. § 17.161(g).

The Veteran does not have service-connected disabilities that are rated at 100 percent by schedular evaluation, nor has he been found to be entitled to a 100 percent rate by reason of individual unemployability.  Therefore, he is not eligible for dental treatment under Class IV.  38 C.F.R. § 17.161(h).  He is not participating in a VA vocational rehabilitation program, so he is not eligible for dental treatment under Class V.  38 C.F.R. § 17.161(i).  He does not have a dental condition that is complicating another condition that is under VA treatment.  Therefore, he is not eligible for dental treatment under Class VI.  38 C.F.R. § 17.161(j).

In summary, the Veteran is not eligible for service connection for dental conditions for purposes of compensation, nor for purposes of receiving VA dental treatment.

Diabetes Mellitus

The Veteran contends that he has diabetes mellitus as a result of events during service.  As noted above, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diabetes mellitus is among the chronic disabilities that are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran did not serve in Vietnam, and he does not claim service exposure to an herbicide agent.  Thus, his diabetes is not subject to presumption of service connection based on herbicide exposure.  See  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e).

The Veteran's service treatment records do not show any diagnosis of diabetes.  The claims file does not contain any medical evidence from the year following the Veteran's separation from service.  Medical records from the Veteran's reserve service in the 1980s and early 1990s do not show any reports or findings of diabetes.

In a June 2008 statement, the Veteran wrote that he first learned in 2003 that he was diabetic.  VA treatment records from 2004 forward reflect a diagnosis of diabetes.  The Veteran has submitted internet publications about diabetes, and about foods and food additives that are associated with diseases including diabetes.

In June 2011, L. H., R.N., B.S.N., reported having interviewed the Veteran and reviewed his medical records.  Ms. N. commented:

Documented evidence shows a correlation between processed foods, preservatives, colorings and diabetes type 2.  This veteran ate C-rations during his tour of duty for an extended period of time thus one could conclude that more likely than not these conditions were conducive to this diagnosis.

In a June 2011 written statement, the Veteran contended that his diabetes resulted from his diet during service, which he indicated was high in carbohydrates, and included C-rations that contained high levels of preservatives.  In the June 2011 hearing, the Veteran again stated that C-rations contain high levels of preservatives.  He asserted that preservatives prevent the body from breaking down carbohydrates.  Thus, he contended, the food he ate during service led to his diabetes.

The Veteran essentially contends that food preservatives and an imbalanced diet that he consumed during service caused his post-service diabetes.  The statements from the Veteran and Ms. N., and the articles the Veteran submitted, do not substantially address the relative significance of diet, compared to other causative factors, in the development of diabetes.  The Board notes further that these are studies which pertained to persons other than the Veteran.  Therefore, the articles cannot be said to contain medical opinion demonstrating that the Veteran's diabetes was attributable to his service. See Libertine v. Brown, 9 Vet. App. 521, 523 (1996). See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

In addition, consideration of a relationship between the Veteran's diet and his diabetes must be viewed in light of his overall history.  His diet during service was limited to the three years of his active service.  He has not described his diet over the years since service; however, it would be highly unusual if the post service diet did not also include carbohydrates, food coloring, processed foods and preservatives.  The Board notes that the opinion presented by the Veteran does not discuss the post service diet, and thus is not based on consideration of all relevant factors.  An opinion based on an innacurate history has essentially no probative value.  See Kightly v. Brown, 6 Vet.App. 200 (1994).  Moreover, the opinion is essentially speculative.  The conclusion that the in-service diet was "conducive" to the development of diabetes does not show that this was the most likely cause.  For this reason, it does not provide an adequate basis to allow a claim. See Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

He was not diagnosed with diabetes until many years after service.  Considering the relatively brief military diet, the unknown post-service diet, the unclear contribution of non-diet causative factors, and the lapse of many years between service and the diabetes diagnoses, the claimed relationship between the Veteran's diet during service and the post-service development of diabetes is too attenuated to support a finding of service connection.  The lack of a diabetes finding in service and the length of the time between service and the diabetes diagnosis outweigh the evidence and arguments presented by the Veteran.  The Board therefore denies the claim.

Compensation Under 38 U.S.C. § 1151

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In the June 2011 hearing, the Veteran indicated that he was withdrawing his claim for compensation under 38 U.S.C. § 1151 for diabetic neuropathy, claimed as damage to feet and legs.  The Veteran's claims file contains a transcript of the hearing.  The Board finds that the transcribed record of the Veteran's expression of his wishes satisfies the requirements for withdrawing the appeal with respect to that claim.  Thus, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.





	(CONTINUED ON NEXT PAGE)

ORDER

A claim for service connection for right foot disability is reopened.

Entitlement to service connection, for purposes of compensation or treatment, for extraction of all teeth is denied.

Entitlement to service connection for diabetes mellitus is denied.

The claim for compensation under 38 U.S.C. § 1151 for diabetic neuropathy (claimed as damage to feet and legs) is dismissed.


REMAND

The Veteran has requested a VA medical examination to address his claim of a relationship between the right foot injury during service and the current right foot disability.  The Veteran last had a VA examination of his right foot in 1988.  Since then, additional medical records have been obtained from the time of service and from recent imaging.  The Board will remand the issue for a new examination, with review of the claims file, and an opinion as to the likely etiology of current disability of the right foot.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic examination to address the likely etiology of current right foot disability.  The examiner must be provided with the Veteran's claims file for review.  After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right foot disability is due to the 1965 injury or is otherwise causally related to service.

2.  After completion of the above, review the expanded record and determine if the Veteran's claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


